                                                                                   A          -I




AO 88B (Rev. 02/14) Subpoena toProduce Documents, Information, orObjects ortoPermit Inspection ofPremises ina Civil Action

                                      United States District Court
                                                                       for the



      IN RE APPLICATION OF ILDAR UZBEKOV

                              Plaintiff
                                 V.                                                Civil Action No. T.19-mc-91251


                             Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                     Legal Department, Endurance Intematlonal, Inc. 10 Corporate Drive, Burlington, MA 01803
To;

                                                     (Name ofperson to whom this subpoena is directed)

      ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            SEE SCHEDULE A



  Place: Foley Hoag LLP, 155 Seaport Blvd., Boston MA 02210                            Date and Time:




     • Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed orcontrolled by you atthe time, date, and location set forth below, sothat the requesting party
may inspect, measure, survey, photograph, test, orsample the property orany designated object oroperation on it.
  Place:                                                                               Date and Time:




       The following provisions ofFed. R. Civ. P.45 are attached - Rule 45(c), relating tothe place ofcompliance;
Rule 45(d), relating toyour protection as a person subject toa subpoena; and Rule 45(e) and (g), relating toyour duty to
Respond to this subpoena and the potential consequences of not doing so.
                              jCjROBERT M. FARRELL
                                  CLERK OF COURT



                                            SignMure of Clerlmr Deputy Clerk                                     Attorney's signature


                        , e-mail address, and telephone number ofthe attorney representing (name ofparty)                       ILDAR UZBEKOV
                                                                                              , who issues or requeststhis subpoena, are:
               , Foley Hoag LLP, 155 Seaport Blvd., Boston MA 02210, 617-832-1000, dkluft@foleyhoag.com
                                          Notice to the person who issues or requests this subpoena
 Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
 inspection ofpremises before trial, a notice and acopy ofthe subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ.P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, orObjects orto Permit Inspection ofPremises ina Civil Action (Page 2)

Civil Action No. ^ 9-mc-91251

                                                             PROOF OF SERVICE
                     (This section should not befded with the court unless required by Fed, R, Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, ifany)
on (date)


            • I served the subpoena by delivering a copyto the named person as follows:


                                                                                        on (date)                                  ; or


            • I returned the subpoena unexecuted because:



            Unless the subpoena was issued onbehalf ofthe United States, or one of its officers or agents, I have also
            tendered to the witness the fees for oneday's attendance, andthe mileage allowed by law, in the amount of
            $


My fees are $                                     for travel and $                            for services, for a total of$               OOP


            I declare underpenalty of perjury that this information is true.


Date:
                                                                                                 Server's signature



                                                                                               Printed name and title




                                                                                                  Server's address


 Additional information regarding attempted service, etc.:
